Citation Nr: 9935455	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1994 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in February 1995, and the RO issued a statement 
of the case in February 1995.  The veteran submitted a 
substantive appeal in February 1995, and testified at a 
hearing in May 1995.  In June 1995, the RO hearing officer 
then denied service connection for PTSD.  The Board remanded 
the matter to the RO for additional development in June 1997.  
The RO issued a supplemental statement of the case in May 
1999, and the matter was returned to the Board.


REMAND

In June 1997, the Board remanded the matter to the RO for 
additional development, including the association with the 
claims folder of service medical records and service 
personnel records, as well as corroboration of the veteran's 
claimed stressors.  The record indicates that, while service 
medical records and service personnel records have been added 
to the claims folder, no attempt has been made to verify the 
veteran's claimed stressors.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
veteran, as a matter of law, the right to compliance with the 
remand orders, and that the Secretary of Veterans Affairs has 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
For these reasons, the development of this claim remains 
incomplete and the case must be returned to the RO for the 
requested development in accordance with the recent decision 
in Stegall.

A review of the record shows that the veteran had Vietnam 
service from July 1969 to September 1970 and was assigned to 
the Headquarters and Headquarters Company, 11th Combat 
Aviation Group, 1st Cavalry Division (Airmobile), APO 96490, 
during this period.  The veteran was awarded the Bronze Star 
Medal twice, once for "meritorious service, not involving 
participation in aerial flight, in connection with military 
operations against a hostile force in the Republic of 
Vietnam."  Testimony of the veteran was to the effect that 
the main base where he was located in Phu Vingh took incoming 
mortar and rocket attacks every night, and that he was shot 
at on many occasions, including while on a helicopter as a 
passenger.  The veteran also testified that he lost five or 
six close buddies in his unit over a period of fourteen 
months, and that he witnessed a friend "get blown away."  
This evidence does not show whether the veteran personally 
participated in combat, and additional evidence should be 
obtained from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in order to determine whether the 
veteran is a combat veteran and to corroborate his claimed 
stressors while in Vietnam.  M21-1, Part III, par. 5.14b.

Records in the claims folder also show that the veteran 
applied for Social Security benefits in 1996.  If Social 
Security benefits have been awarded based on disability, 
including PTSD, that evidence supporting the decision may 
have bearing on the veteran's claim of service connection, 
and must be considered.  The United States Court of Appeals 
for Veterans Claims (Court) in Lind v. Principi, 3 Vet. App. 
493, 494 (1992) has held that when the VA is put on notice of 
the existence of Social Security Administration (SSA) 
records, the VA must obtain those records before proceeding 
with the appeal.


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for PTSD since 1997.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.


2.  The RO should obtain copies from the 
Social Security Administration of the 
medical records, if any, used as a basis 
to award disability benefits to the 
veteran.


3.  The RO should prepare a summary of 
all the veteran's claimed stressors for 
submission to the USASCRUR at the 
appropriate address.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent with the summary of the claimed 
stressors to the USASCRUR and they should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors.  In particular, reports of 
casualties, and information on the 
frequency of incoming 
artillery/mortar/rocket fire at Phu Vingh 
from July 1969 to September 1970, and any 
information from unit histories regarding 
action at remote landing zones where 
radar units were deployed.


4.  After the above development, the RO 
should determine whether the veteran has 
a stressor or stressors to support the 
diagnosis of PTSD due to service.  This 
determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(f) (1999).  


5.  If, and only if, the RO determines 
that the record contains credible 
supporting evidence of a stressor to 
support the diagnosis of PTSD, the RO 
should schedule the veteran for a VA 
psychiatric examination.  The 
psychiatrist should state whether the 
veteran meets the diagnostic criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Third or Fourth 
Edition, to support the diagnosis of 
PTSD; and whether there is a nexus 
between the PTSD and one or more of the 
corroborated in-service stressors.  The 
psychiatrist should support all opinions 
with a discussion of medical principles 
as applied to the medical evidence in 
this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to the psychiatrist for 
review prior to the examination.


6.  The RO should then review the 
veteran's claim for service connection 
for PTSD.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












